Citation Nr: 0102472	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the residuals, 
shell fragment wound, left thigh, muscle group XIV, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis, left 
femur, as secondary to the residuals, shell fragment wound, 
left thigh, muscle group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from July 1966 to 
August 1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The residuals of shell fragment wound, left thigh, muscle 
group XIV, consist of moderately severe muscle injury, with 
pain, numbness, and limitation of motion of the left hip.

2.  The appellant is a combat veteran.

3.  The appellant did not have arthritis of the left femur in 
service or within one year of separation from service.

4.  Arthritis of the left femur is not due to or the result 
of residuals, shell fragment wound, left thigh, muscle group 
XIV.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the residuals, 
shell fragment wound, left thigh, muscle group XIV, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Codes 5251, 5252, 5253, 5314, 8520, 8620, 
8720, 8526, 8626, 8726.

2.  Arthritis of the left femur was not incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increase Rating.

The evidence of record includes a report of a VA examination, 
dated in October 1998, which indicates that the appellant 
reported near constant numbness and burning sensation since 
the injury in service; this is exacerbated by working or 
walking.  Alleviating factors to his discomfort were sitting 
and resting.  His injury has caused him to back off on his 
activities of daily living due to the extreme numbness and 
pain.  Examination showed a well-healed 7 cm scar on his left 
lateral thigh.  There appeared to be trace atrophy noted in 
the quadriceps muscle.  The quadriceps tone was 4 plus over 5 
on the left when compared to the 5 over 5 on the right.  His 
gait appeared to be normal.  His left knee appeared to be 
without effusion.  He had full range of motion.  His strength 
was 5 over 5 with the left knee flexion and extension.  Left 
hip flexion was at 100 degrees, extension at 10 degrees, 
internal rotation at 30 degrees, and external rotation at 20 
degrees.  The diagnosis was gunshot wound, left femur, with 
residual thigh muscle injury and atrophy, muscle group XIV, 
left thigh.  It was the examiner's opinion that there was no 
relationship between his inservice wound and his arthritis.

A report of an EMG, dated in July 1999, indicates an 
impression of sensory neuropathy of the left lateral femoral 
cutaneous nerve, consistent with meralgia paresthetica.  
There was no EMG evidence of left femoral neuropathy or left 
L3-S1 radiculopathy.  There was also mild, incomplete, 
axonopathic neuropathy of the peroneal division of the left 
sciatic nerve.  The history and findings were consistent with 
this representing a residual from the shrapnel wound in 
Vietnam.  

A statement from the appellant's treating physician (VA), 
dated in August 1999, indicates that the appellant's pain was 
neuropathic in origin.  A letter from another physician, 
dated in September 1999, indicates that the appellant was 
seen on that day regarding the lateral cutaneous nerve of the 
thigh injury that was producing meralgia paresthetica.  He 
had a note from a neurologist at the VA hospital who agreed 
with this, and felt it was secondary to the shrapnel injury 
that he had in Vietnam.  There was no therapy that would help 
this, and the physician felt that this was increasing the 
appellant's disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The appellant's residuals of gunshot wound may be evaluated 
under DC 5251, 5252, 5253, 5314, 8520, 8620, 8720, 8526, 
8626, and 8726.  Under DC 5314, a 10 percent rating is 
awarded for moderate muscle injury; a 30 percent rating is 
awarded for moderately severe muscle injury; a 40 percent 
rating is awarded for severe muscle injury.  Under DC 8520, 
8620, 8720, incomplete paralysis, neuritis, or neuralgia 
involving the sciatic nerve warrants a 10 percent rating when 
the disability is mild, a 20 percent rating when the 
disability is moderate, a 40 percent rating when it is 
moderately severe, and a 60 percent rating when it is severe; 
complete paralysis warrants an 80 percent rating.  Under DC 
8526, 8626, and 8726, incomplete paralysis, neuritis, or 
neuralgia of the anterior crural nerve (femoral) warrants a 
10 percent rating when the disability is mild, 20 percent 
when it is moderate, and 30 percent when it is severe; 
complete paralysis of the quadriceps extensor muscles 
warrants a 40 percent rating.  The term incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

Under the relevant provisions of 38 C.F.R. § 4.56 (2000), a 
disability resulting from muscle injuries shall be classified 
as slight when there was a simple wound of muscle without 
debridement or infection, service department records showing 
superficial wound with brief treatment and return to duty, 
and no cardinal signs or symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A disability should be classified as moderate when there was 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment of the wound.  There should also be a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings should 
show entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56.

A disability should be classified as moderately severe when 
there was a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

Muscle injuries are classified as severe when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be record of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries.  
Objective findings should show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

The Board has considered the evidence of record and finds 
that the criteria for a 30 percent rating have been met under 
DC 5314.  The service medical records indicate that the 
appellant had shrapnel wounds of the anterior left thigh on 
March 15, 1968.  He had debridement and suture with secondary 
closure of the wound.  He remained hospitalized until May 6, 
1968, and was returned to duty.  However, he developed 
complications (myositis ossificans) and was again 
hospitalized on May 14, 1968.  He was discharged to duty in 
July 1968.  He has had consistent complaints of numbness and 
pain, exacerbated by work and other activity such as walking.  
Outpatient treatment records dated in 1998 and 1999 indicate 
that he has been seen for complaints of chronic pain and 
numbness, which was found to be neuropathic in origin and the 
result of his inservice wound.  He has a residual scar in the 
left thigh at the site of entrance, and trace atrophy of the 
muscle.  The quadriceps tone was 4+/5 on the left compared to 
5/5 on the right.  While he has full strength and range of 
motion of the knee, he also has some functional impairment in 
the hip.  In reaching this determination, the Board has also 
considered the historical record, including a more detailed 
VA examination dated in 1992.  At that time, it was noted 
that there was a very significant loss of underlying soft 
tissue beneath the scar and that there was a suggestion of 
adherence of the scar to the underlying musculofascial 
structures.  The Board finds that these findings are 
consistent with the criteria of a moderately severe muscle 
injury, and warrant a 30 percent rating under DC 5314.  

The Board does not find that the criteria for severe muscle 
injury have been met.  First, the evidence of record gives no 
indication that muscles swell and harden abnormally in 
contraction.  Neither the appellant nor the medical evidence 
of record make any mention of this.  In addition, severe 
impairment of function is not shown on tests of strength, 
endurance, or coordinated movement.  As stated above, the 
appellant's range of motion of the knee was normal and 
strength was 5/5.  He was limited in his hip; flexion was 100 
degrees, extension was 10 degrees, internal rotation was 30 
degrees, and external rotation was 20 degrees.  This 
limitation is indicative of slight, or, at worse, moderate 
impairment of function.  Thus, the Board concludes that the 
criteria for severe muscle injury are not met.      

The Board also finds that a higher rating would not be 
warranted for limitation of motion of the hip as he would 
have to have flexion limited to 10 degrees in order to 
receive a higher rating.  See Diagnostic Codes 5251-5253.  

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(2000).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2000).  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2000), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The record indicates that the residuals of the appellant's 
shell fragment wound consist of pain and numbness as well as 
limitation of (less) movement of the hip.  He also reports 
that his pain and numbness is increased with work.  However, 
his functional limitation of motion is no more than 10 
percent disabling under DC 5251-5253.  In addition, his 
functional impairment is not shown to meet the criteria for 
severe impairment for muscle injuries (assuming DeLuca is 
applicable when evaluating a disability under the muscle 
injuries rating criteria). Any pain (numbness), limitation of 
motion, or fatigability is adequately compensated by the 30 
percent rating assigned under DC 5314.    

The Board has also considered the appellant's disability 
under DC 8520, 8620, 8720, 8526, 8626, and 8726, and finds 
that a higher rating is not warranted.  As reported above, 
neuropathy of the left lateral femoral cutaneous nerve is 
sensory, which would warrant a 10 percent rating under DC 
8526, 8626, 8726.  Also, he is noted to have only mild, 
incomplete neuropathy of the peroneal division of the left 
sciatic nerve.  This would entitle him to a 10 percent rating 
under DC 8520, 8620, 8720, for mild incomplete paralysis.  As 
he would be entitled to a higher rating under the muscle 
injury rating criteria, the Board finds that entitlement to 
the 30 percent rating should be established under DC 5314.  
Separate ratings under the muscle injuries rating criteria 
and the peripheral nerves rating criteria would be pyramiding 
as the symptomatology (pain, numbness, limitation of 
function) are the same.  38 C.F.R. § 4.14 (2000).  


II.  Service Connection - Arthritis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
chronic disease, to include arthritis, which becomes manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service is considered to have been 
incurred in service.  38  U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§  3.307, 3.309 (2000).  Disability which 
is proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2000).

Having considered the evidence of record and the applicable 
laws, the Board finds that the preponderance of the evidence 
is against the claim for service connection for arthritis of 
the left femur.  Neither does the appellant contend nor do 
the service medical records indicate that the appellant had 
treatment for or diagnosis of arthritis in service.  
38 U.S.C.A. § 1154(b) (West 1991).  Rather, the appellant 
contends that he has developed arthritis as a result of his 
inservice shell fragment wound.  The post-service evidence of 
record also fails to indicate a diagnosis of arthritis within 
one year of separation from service.  The Board notes that VA 
examination in November 1971 does not indicate a diagnosis of 
arthritis of the left leg.  VA examination report dated in 
October 1998 indicates that there was no relationship between 
the appellant's shell fragment wound and any arthritis.  The 
Board notes the appellant's assertion that he has arthritis 
as a result of the inservice injury.  However, he is not 
competent to render such a medical finding.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record does not establish any link between arthritis of the 
left femur and service, to include his service connected 
disability.  The appellant was specifically notified in the 
November 1998 rating decision and June 1999 statement of the 
case that a VA examiner determined that there was no 
relationship between arthritis and the injury received in 
service and advised him that in order to establish his claim, 
he must produce evidence of a plausible relationship.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Such evidence was not submitted, 
however.  Accordingly, the claim is denied.  


ORDER

Entitlement to a 30 percent rating for the residuals, shell 
fragment wound, left thigh, muscle group XIV, is granted, 
subject to the criteria which govern the payment of monetary 
awards.

Entitlement to service connection for arthritis, left femur, 
as secondary to the residuals, shell fragment wound, left 
thigh, muscle group XIV, is denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

